DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim(s) 2-14, 17-20 is/are objected to because of the following informalities:  
Claims 2-14, “A supplemental device according to claim” should be amended as “The supplemental device according to claim”.
Claims 17-20, “A supplemental device according to claim” should be amended as “The supplemental device according to claim”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al. (US 2014/0194825).
Regarding claim 15, Nielsen discloses 
A supplemental device (110, fig. 1) for attachment to an injection device (100, fig. 1), the supplemental device (110) comprising: 
a housing (housing of 110, see fig. 1) containing optical sensors (222/223, figs. 4A-4B) arranged to detect optical features (201/202) on a rotatable surface (230) of the injection device (100) while the supplemental device (110) is attached to the injection device (100); and 
a processor arrangement (electronic detection means/switch means disclosed in par. 0041) configured to: 
detect a change in state of each of the optical sensors (pars. 0041, 0044-0048, 0055); and 
determine a direction of rotation of the rotatable surface of the injection device from the detected state changes (par. 0039, the pen comprises a rotation dose setting ring member to allow a user to set and adjust a variable dose size of give increments being indicated by a numbers shown in a window. And par. 0041, the data capture unit 110 is used for capturing data representing a property related to the amount of drug expelled from the reservoir. Therefore, the process is capable of determining a direction of rotation of 230 in order to detect the correct dialed dosage).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2014/0194825) in view of Atterbury et al. (US 2004/0210199).
Regarding claim 16, Nielsen discloses 
A supplemental device (110, fig. 1) for attachment to an injection device (100, fig. 1), the supplemental device (110) comprising: 
a housing (housing of 110, see fig. 1) containing sensors (222/223, figs. 4A-4B) arranged to detect different features (201/202) on a rotatable surface (230) of the injection device (100) while the supplemental device (110) is attached to the injection device (100); and 
a processor arrangement (electronic detection means/switch means disclosed in par. 0041) configured to: 
detect a change in state of each of the optical sensors (pars. 0041, 0044-0048, 0055); and 
determine a direction of rotation of the rotatable surface of the injection device from the detected state changes (par. 0039, the pen comprises a rotation dose setting ring member to allow a user to set and adjust a variable dose size of give increments being indicated by a numbers shown in a window. And par. 0041, the data capture unit 110 is used for capturing data representing a property related to the amount of drug expelled from the reservoir. Therefore, the process is capable of determining a direction of rotation of 230 in order to detect the correct dialed dosage).

Nielsen is silent about the features on the rotatable surface being conductive and non-conductive features. Nielsen only discloses different embodiments of the features as well as different embodiments of the rotatable surface (see par. 0044, figs. 2-4). Nielsen also discloses alternatively, same movements could be detected by means of other detection principles such as galvanic contacts, induction, capacitive coupling or magnetic field (par. 0044).
However, Atterbury teaches a surface (506, fig. 19) with conductive and non-conductive features (fig. 20 and par. 0145) and magnetic sensors (502, par. 0145) to determine a quantity of medicine to be delivered during injection.
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dark and bright color areas of Nielsen’s rotatable surface to be conductive and non-conductive areas and modify the optical sensors of Nielsen to be magnetic sensors. Doing so would be a simple substitution of one know element (dark and bright color areas and optical sensors) for another (conductive and non-conductive areas and magnetic sensors) to obtain predictable results (determine a quantity of medicine to be delivered during injection).
Regarding claim 17, Nielsen in view of Atterbury discloses a supplemental device according to claim 16,
Atterbury teaches the sensors being magnetic sensors (par. 0145).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dark and bright color areas of Nielsen’s rotatable surface to be conductive and non-conductive areas and modify the optical sensors of Nielsen to be magnetic sensors. Doing so would be a simple substitution of one know element (dark and bright color areas and optical sensors) for another (conductive and non-conductive areas and magnetic sensors) to obtain predictable results (determine a quantity of medicine to be delivered during injection).
Regarding claim 19, Nielsen in view of Atterbury discloses a supplemental device according to claim 16,
Nielsen teaches alternative embodiments such as same movements could be detected by means of other detection principles such as galvanic contacts, induction, capacitive coupling or magnetic field (par. 0044).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dark and bright color areas of Nielsen’s rotatable surface to be conductive and non-conductive areas and modify the optical sensors of Nielsen to be capacitive sensors. Doing so would be a simple substitution of one know element (dark and bright color areas and optical sensors) for another (conductive and non-conductive areas and capacitive sensors) to obtain predictable results (determine a quantity of medicine to be delivered during injection).
Regarding claim 20, Nielsen in view of Atterbury discloses a supplemental device according to claim 16,
Nielsen teaches wherein the sensors (502, fig. 21 and par. 0139) comprise contacts configured to engage with the conductive and non-conductive regions (see par. 0139).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dark and bright color areas of Nielsen’s rotatable surface to be conductive and non-conductive areas and modify the optical sensors of Nielsen to be magnetic sensors. Doing so would be a simple substitution of one know element (dark and bright color areas and optical sensors) for another (conductive and non-conductive areas and magnetic sensors) to obtain predictable results (determine a quantity of medicine to be delivered during injection).

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al. (US 2014/0194825) in view of Atterbury et al. (US 2004/0210199) in further view of ielDan (US 2012/0041363).
Regarding claim 18, Nielsen in view of Atterbury discloses a supplemental device according to claim 16, as set forth above, except for the sensors being resistive sensors.
However, ielDan teaches a number of different sensors can be used to detect values of the position of the dose setting member, including capacitive, resistive, optical, mechanical, electromechanical technologies and combinations of these. The number of sensors as well as the design ad patterns of the sensing areas may be modified in many ways in order to obtain the desired function (see par. 0039)
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the dark and bright color areas of Nielsen’s rotatable surface to be conductive and non-conductive areas and modify the optical sensors of Nielsen to be resistive sensors. Doing so would be a simple substitution of one know element (dark and bright color areas and optical sensors) for another (conductive and non-conductive areas and resistive sensors) to obtain predictable results (determine a quantity of medicine to be delivered during injection).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 16, and 18 of U.S. Patent No. 11,400,231. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the application claims can be found in the patent claims see table below. 

17/728,165
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
11,400,231
1
1
1
16
1
2
3
4
5
6
3
4
5
11
18


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783